Citation Nr: 0614169	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  05-13 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.  
He also had a period of active duty for training (ACDUTRA) 
from July 10 to July 24, 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the RO by which the 
RO denied entitlement to the benefits sought herein.  

In January 2006, the veteran testified at a hearing before 
the undersigned that took place at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The remand in this case is necessary for several reasons.  
First, it appears that there are outstanding VA medical 
records related to the veteran's alleged left ankle 
disability that have not been associated with the claims 
file.  The Board cannot proceed in the absence of these 
records.  Second, the evidence reflects that the veteran 
sprained an ankle during his period of ACDUTRA in July 1982, 
thus a medical examination to determine whether any residuals 
are present must be conducted.  A VA audiologic examination 
must also be conducted in order to determine whether the 
veteran suffers from hearing loss that is related to his 
active duty service.  The Board notes that some hearing loss 
is noted in the separation medical examination report.  
Finally, corrective Veterans Claims Assistance Act of 2000 
(VCAA) notice must be sent to the veteran.

The RO must associate with the claims file all VA medical 
records from the Central Arkansas Veterans Healthcare System 
to include the John L. McClellan Memorial Veterans Hospital.  

The RO must schedule a VA orthopedic examination.  First, the 
examiner must determine whether the veteran suffers from a 
disability of the left ankle.  If so, the examiner must 
determine the etiology thereof.  The Board notes that records 
dated in July 1982 reflect a sprained ankle but do not 
indicate which ankle was sprained.  Thus, if a left ankle 
disability is found, the examiner must determine whether it 
is consistent with the history of a sprain.  Next, the 
examiner must determine whether the veteran suffers from a 
left knee disability.  If so, the examiner must opine 
regarding the etiology of such disability to include its 
relationship, if any, to the veteran's left ankle disability, 
if such is diagnosed.

The service medical records suggest some decreased hearing on 
separation.  The RO, therefore, must schedule a VA audiologic 
examination.  The examiner must determine whether the veteran 
suffers from hearing loss within the meaning of 38 C.F.R. § 
3.385.  All audiologic findings must be provided, and the 
examiner should opine regarding the etiology of the veteran's 
hearing loss if such is in fact diagnosed.

In addition, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims of service connection for a left 
ankle disability, a left knee disability, and hearing loss, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO must associate with the 
claims file all VA medical records from 
the Central Arkansas Veterans 
Healthcare System to include the John 
L. McClellan Memorial Veterans 
Hospital.

2.  The RO must schedule a VA 
orthopedic examination.  First, the 
examiner must determine whether the 
veteran suffers from a disability of 
the left ankle.  If so, the examiner 
must determine the etiology thereof.  
Records dated in July 1982 reflect a 
sprained ankle but do not indicate 
which ankle was sprained.  Thus, if a 
left ankle disability is found, the 
examiner must determine whether it is 
consistent with the history of a 
sprain.  Next, the examiner must 
determine whether the veteran suffers 
from a left knee disability.  If so, 
the examiner must opine regarding the 
etiology of such disability to include 
its relationship, if any, to the 
veteran's left ankle disability, if 
such is diagnosed.

The examiner must review the claims 
file in conjunction with the 
examination.  All indicated testing 
should be performed. 

3.  The RO must schedule a VA 
audiologic examination for the purpose 
of determining whether the veteran 
suffers from hearing loss for VA 
compensation purposes and, if so, for 
an opinion regarding the etiology 
thereof.  See 38 C.F.R. § 3.385 (2005).  

The examiner must review the claims 
file in conjunction with the 
examination.  All indicated testing 
should be performed.

4.  The RO must send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish disability ratings 
and effective dates for the claims of 
service connection for a left ankle 
disability, a left knee disability, and 
hearing loss on appeal, as outlined by 
the Court in Dingess/Hartman.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the claims remain denied, the veteran 
and his representative should be 
provided with a Supplemental Statement 
of the Case and afforded the 
appropriate period of time to respond 
thereto.  The Supplemental Statement of 
the Case must contain notice of all 
relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

